Citation Nr: 1120328	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-49 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for a lumbar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence is against finding that a bilateral hearing loss was demonstrated in-service, against finding that a sensorineural hearing loss was compensably disabling within a year of separation from active duty, and against finding a nexus between a post-service diagnosis of bilateral hearing loss and service, to include in-service noise exposure.

2.  The preponderance of competent and credible evidence shows that tinnitus was not demonstrated in-service, and that there is no nexus between a post-service diagnosis of tinnitus and service, to include in-service noise exposure


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated while on active duty, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided information addressing how disability evaluations and effective dates are assigned in the March 2007 correspondence.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service treatment records and afforded him a VA examination.  The RO also obtained private treatment records from Dr. Benecke.  In the remand below, the Board is directing the RO to obtain Social Security Administration records regarding the grant of disability benefits for the lumbar disorder.  Given that the appellant has not alleged, nor is there is any evidence, that he received Social Security disability benefits for a hearing loss and/or tinnitus, VA has no obligation under the duty to assist to obtain those records prior to the adjudication of the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.


Entitlement to service connection for bilateral hearing loss and tinnitus.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels 
(in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Analysis

The July 2008 VA examination report shows that the Veteran has a bilateral hearing loss for VA purposes as well as tinnitus.  Thus, the question is whether hearing loss and/or tinnitus are related to active military service or events therein.  See 38 C.F.R. § 3.303.

The Veteran served on active duty as an armor intelligence specialist.  Therefore, the Board finds that the Veteran had in-service noise exposure.

The Board has reviewed all service treatment records, the records and statement of Dr. Benecke, and the July 2008 VA examination report.  After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence shows that bilateral hearing loss and tinnitus were not demonstrated in-service, that sensorineural hearing loss was not compensably disabling within a year of separation from active duty, and that there is no nexus between the post-service diagnoses of bilateral hearing loss and tinnitus and service, to include in-service noise exposure.  Moreover, the preponderance of the most probative and competent evidence shows that there is no continuity of symptoms pertaining to either a hearing loss or ringing in the ears since separation from active duty.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Hence, the question is whether that medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The service treatment records do not reveal any complaints, findings or diagnoses pertaining to a either hearing loss or tinnitus during service.  The evidence does not show a compensably disabling sensorineural hearing loss within a year of the Veteran's separation from active duty.  Indeed, no service treatment record, including the separation examination, contains a diagnosis of either tinnitus or hearing loss.  There were no in-service complaints reported to any medical personnel pertaining to either ringing in the ears or difficulty hearing.  The audiometric reports dated in March 1963 and July 1965 do not reflect that the Veteran had a hearing loss.  A hearing loss for VA purposes was first diagnosed in April 2007, more than four decades after separation from active duty.

In April 2007, Dr. Benecke noted that the Veteran served in an armored unit in the 1960s and that he had a high-frequency sensorineural hearing loss clearly related to noise exposure.  Dr. Bernecke did not discuss the impact of the appellant's long term employment with an auto manufacturer.

The July 2008 VA examiner noted, however, that a review of the claims file showed that the hearing test at the separation examination was normal.  The examiner opined that the hearing test results clearly indicated that the Veteran's hearing loss did not occur while in the military and that it is less likely than not that his hearing loss is service connected.  

From the foregoing it is evident that the July 2008 VA examiner reviewed the claims file and was aware of the appellant's negative service treatment records.  Dr. Benecke did not mention the service treatment records in his statement.  Thus, there is no evidence that Dr. Benecke reviewed all of the evidence.  Therefore, because the July 2008 VA opinion was based on consideration of all of the evidence of record, the VA examiner's opinion will be given more weight.

As for the tinnitus, the July 2008 VA examiner opined that it is less likely than not that the Veteran's tinnitus is service connected, and that the appellant's history of several years of civilian noise exposure was a more likely contributor.  The examiner noted that the appellant did not report any concerns about tinnitus at his separation examination and that there are of record several medical consultations regarding maladies of the head region but no mention of tinnitus.

As for continuity of symptomatology, the Veteran reported in an April 2007 statement that he had not had good hearing since he was discharged from service.  He also reports that he always wore ear plugs as a civilian.  Significantly, he reported to Dr. Benecke that he had had hearing loss for only 10 years.  Similarly, he reported to the July 2008 VA examiner that he first noticed his hearing loss about 15 years ago.  Therefore, the appellant's current report of a continuity of hearing loss symptoms since service separation is not credible.  For the same reasons, even though the claimant told Dr. Benecke that he had had tinnitus since 1965, his report of a continuity of ringing in the ears is not be credible in light of the totality of the record, and the appellant's failure to report this symptom to any examiner for more than four decades after service separation.  Thus, a continuity of symptomatology is not shown.  Finally, it bears repeating that the appellant's hearing was clinically normal at separation from active duty.  

The only evidence of record supporting the claim that bilateral hearing loss and tinnitus are due to service are the statements of the Veteran.  A sensorineural hearing loss and tinnitus are disorders for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a lay person untrained in the field of medicine, the appellant's opinions do not constitute competent medical evidence and lacks probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

While there is competent evidence that the Veteran now has bilateral hearing loss and tinnitus, without competent evidence linking  the current disorders to service the benefits sought on appeal cannot be granted.  

The claims are denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The service medical records do include complaints of back pain in July 1965.

The RO requested records from the St. John's Mercy Medical Center for the period from March 1986 to May 2007.  The limited records from that facility show that the Veteran first underwent surgery there in April 1986.  Because the records received are incomplete the RO should make another attempt to obtain all records related to the surgery at that facility in April 1986 because these records are potentially the earliest available records pertaining to this claim.  

Finally, in his February 2007 claim, the Veteran reported that he was receiving Social Security disability benefits due to a back disorder.  The RO must attempt to obtain records from the Social Security Administration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to obtain all records pertaining to surgery performed at the St. John's Mercy Medical Center in St. Louis, Missouri, in April 1986.  The Board is particularly interested in securing any recorded medical history prepared prior to the surgery.  The RO should associate any obtained records with the Veteran's claim folder.  All efforts to secure this evidence must be carefully documented in the claims file.

2.  The RO should contact the Social Security Administration and attempt to obtain any medical records pertaining to any disability claim filed by the Veteran.  Any such records so obtained should be associated with the appellant's VA claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the RO must undertake any additional development warranted and readjudicate the claim of entitlement to service connection for a lumbar disorder.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


